The offense is the unlawful possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for a period of two years.
There is no conflict in the evidence. According to it, appellant was arrested upon one of the streets of the city of Houston. He was driving a Ford automobile. With him upon the front seat was a companion. Under the back seat, there *Page 441 
were found a gallon of whiskey in a jug and four empty jugs of like size. At the home of the appellant there were also found eleven gallons of whiskey in jugs similar to those found in the automobile.
The instructions given to the jury submitted such issues as arose from the evidence. The jury were instructed that the possession of spirituous liquors capable of producing intoxication in quantities of more than a quart would be prima facie evidence of guilt. They were also instructed on the credibility of the witnesses and the presumption of innocence.
We think there was no error in refusing special charge No. 1 in which the court was requested to tell the jury that in order to predicate a conviction, the whiskey must be in the possession of the appellant and no one else. His guilt might have been established by the joint possession by himself and his companion. The objection to the charge on prima facie evidence is not tenable. See Stoneham v. State, 268 S.W. Rep. 156.
Affirmed.